Exhibit 99.3 RIT TECHNOLOGIES LTD. PROXY THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS. The undersigned hereby appoints Sergey Anisimov, Chairman of the Board, Vadim Leiderman, Chief Executive Officer and Motti Hania, Deputy CEO and each of them, attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote on behalf of the undersigned all the Ordinary Shares in RiT Technologies Ltd.(the “Company”) which the undersigned is entitled to vote at the 2012 Annual General Meeting of Shareholders (the “Annual Meeting”) to be held at the offices of the Company, 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, on Tuesday, July 24, 2012 at 10:00 a.m. (Israel time), and at any adjournments or postponements thereof, upon the following matters, which are more fully described in the Notice of Annual General Meeting of Shareholders and Proxy Statement relating to the Annual Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any matter, this Proxy will be voted FOR such matter.Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED EVNELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE ý 1. To re-elect three (3) directors to the Board of Directors of the Company. Nominees: o FOR ALL NOMINEES m Sergey Anisimov o WITHHOLD AUTHORITY FOR ALL NOMINEES m Boris Granovsky o FOR ALL EXCEPT (See instructions below) m Roman Govorov INSTRUCTIONS: To withhold authority to vote for any individual nominee(s), mark “FOR ALL EXCEPT” and fill in the circle next to each nominee you wish to withhold, as shown here: ● 2. To re- elect Ms. Galia Druker as an external director. oFOR oAGAINST oABSTAIN 3. To reappoint the Company's independent auditors, KPMG Somech Chaikin, Certified Public Accountants (Israel), for the 2012 fiscal year. oFOR oAGAINST oABSTAIN 4. To approve the Technology Purchase Agreement between the Company and Quartz Ltd., an Israeli company affiliated with the Chairman of the Board of Directors of the Company; oFOR oAGAINST oABSTAIN By signing this Proxy, the undersigned hereby certifies that the undersigned has no “personal interest” in this matter under the Israeli Companies Law. See Item 4 of the Proxy Statement for more information. In their discretion, the proxies are authorized to vote upon such other matters as may properly come before the Annual Meeting or any adjournment or postponement thereof. Date: , 2012 Date , 2012 SIGNATURE SIGNATURE (if held jointly) Please sign exactly as your name appears on this Proxy. When shares are held jointly, each holder should sign. When signing as executor, administrator, trustee or guardian, please give full title as such. If the signed is a corporation, please sign full corporate name by duly authorized officer, giving full title as such. If signer is a partnership, please sign in partnership name by authorized person.
